COURT OF APPEALS OF VIRGINIA


Present: Judges Humphreys, Huff and Senior Judge Clements


LANTZ CONSTRUCTION COMPANY AND
 CINCINNATI INSURANCE COMPANY
                                                                 MEMORANDUM OPINION *
v.     Record No. 1059-11-3                                           PER CURIAM
                                                                   SEPTEMBER 27, 2011
MICHAEL ADAMS


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Robert M. Himmel; Lucas & Kite, PLC, on brief), for appellants.

                 (Michael L. Ritchie; Ritchie Law Firm, P.L.C., on brief), for
                 appellee.


       Lantz Construction Company and its insurer, Cincinnati Insurance Company, appeal a

decision of the Workers’ Compensation Commission granting temporary total disability benefits

to Michael Adams. We have reviewed the record and the commission’s opinion and find that

this appeal is without merit. Accordingly, we affirm for the reasons stated by the majority of the

commission in its final opinion. See Adams v. Lantz Constr. Co., VWC File No. JCN

VA000-0013-5200 (Apr. 27, 2011). We dispense with oral argument and summarily affirm

because the facts and legal contentions are adequately presented in the materials before the Court

and argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.